         Case 2:13-cr-00077-EEF-JVM Document 441 Filed 12/07/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                  *           CRIMINAL DOCKET
                                                          *
VERSUS                                                    *           NO. 13-77
                                                          *
VICTOR LACAYO                                             *           SECTION "L"


                                      ORDER & REASONS

         Pending before the Court is Petitioner Victor Lacayo’s Motion for Compassionate Release.

R. Doc. 437. The government opposes the motion. R. Doc. 439. Having considered the parties’

arguments and the applicable law, the Court now rules as follows.

    I.      BACKGROUND

         On February 5, 2014, Victor Lacayo appeared before the Honorable Kurt D. Engelhardt

and pleaded guilty to Count One of an indictment charging him with conspiracy to distribute and

possess with the intent to distribute one kilogram or more of heroin, in violation of Title 21, United

States Code, section 846. On May 14, 2014, he was sentenced to 238 months in the custody of the

Bureau of Prisons, to be followed by a five-year term of supervised release. R. Doc. 132. Mr.

Lacayo was also ordered to pay a $100 special assessment fee. Id. at 5. Shortly thereafter, he

appealed the judgment and a Federal Public Defender was appointed to represent him. R. Docs.

134, 140. On April 16, 2015, Mr. Lacayo’s appeal was dismissed by the United States Court of

Appeals for the Fifth Circuit as frivolous. R. Doc. 312. On June 15, 2016, Mr. Lacayo filed a

Motion to Vacate Under 28 U.S.C. § 2255, R. Doc. 388, which was denied on February 8, 2018.

R. Doc. 400. On June 27, 2018, Mr. Lacayo’s case was transferred to this section of the Court. R.

Doc. 414. He subsequently filed a Motion to Reduce Sentence, R. Doc. 417, and the motion was

referred to the Retroactivity Screening Committee for determination of eligibility, R. Doc. 418.

On July 6, 2020, the Court denied the motion on the grounds that Mr. Lacayo was ineligible for a
      Case 2:13-cr-00077-EEF-JVM Document 441 Filed 12/07/20 Page 2 of 9




sentence reduction because he was sentenced under the applicable Career Offender guidelines,

which were not impacted by Amendment 782 of the U.S.S.G. R. Doc. 427. Mr. Lacayo then filed

a Motion for Compassionate Release Under the First Step Act on April 16, 2020. R. Doc. 420.

Because Mr. Lacayo failed to exhaust his administrative remedies, a mandatory prerequisite to

seeking compassionate release from this Court, the Court denied the motion without prejudice on

May 6, 2020. R. Doc. 425.

    II. PRESENT MOTION

        Mr. Lacayo again seeks immediate release from prison based on the ongoing COVID-19

pandemic. R. Doc. 437. On October 9, 2020, Mr. Lacayo filed the instant pro se motion for

compassionate release after first petitioning the warden for his release. R. Doc. 437-1 at 4. Mr.

Lacayo argues that extraordinary and compelling circumstances exist that warrant his release

because he suffers from Type II Diabetes Mellitus and high blood pressure while incarcerated at

FCC Beaumont. R. Doc. 437 at 2. Mr. Lacayo further argues that his rehabilitation efforts in prison

show that if released, he would be a productive citizen. Id. at 3. In particular, he points to his

participation in various prison programs and the stable home and work environment awaiting him

upon release. Id. at 3, 5.

        The Government opposes the motion. R. Doc. 439. The Government acknowledges that

Mr. Lacayo has exhausted his administrative remedies but nevertheless maintains that he failed to

establish “extraordinary and compelling circumstances” that justify release. Id. at 2. The

Government recognizes that during the COVID-19 pandemic, suffering from a medical condition

enumerated on the CDC’s list of medical risk factors affecting the severity of COVID-19 may

amount to extraordinary and compelling reasons Id. at 3. The Government also recognizes that

Defendant has Type II Diabetes Mellitus, a condition that creates an increased risk of serious

illness from COVID-19, and hypertension, a condition that “‘might’ increase the risk of severe
                                                2
      Case 2:13-cr-00077-EEF-JVM Document 441 Filed 12/07/20 Page 3 of 9




illness.” Id. at 5. However, the Government claims that Mr. Lacayo’s conditions are well controlled

and do not impede his ability to care for himself within the facility. Id. Moreover, the Government

insists that release would not be appropriate in this case because Mr. Lacayo has failed to

“demonstrate that he ‘is not a danger to the safety of the community, as provided in 18 U.S.C. §

3142(g).’” Notably, Mr. Lacayo received a second conviction for heroin while previously on

supervised release, and accordingly, the Government believes that his early release would “expose

the community to serious risk.” Id. at 7.

       Mr. Lacayo has filed a reply. R. Doc. 440. Mr. Lacayo again maintains that he does not

pose a threat to society, noting that his drug charges were nonviolent. Id. at 2. He also informs the

Court that several dorms at FCI Beaumont are in quarantine because many inmates have contracted

COVID-19. Id. Mr. Lacayo insists that the warden summarily denies all requests for

compassionate release and home confinement. Id.

   III. LAW & DISCUSSION

           a. Exhaustion of Administrative Remedies

   Title 18, United States Code § 3582(c), governing compassionate release, provides:

       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant's
       facility, whichever is earlier . . . .

18 U.S.C. § 3582(c). The Court concludes Mr. Lacayo has satisfied this requirement. Mr. Lacayo

submitted a request for compassionate release to the warden on July 31, 2020. R. Doc. 437-1. Mr.

Lacayo used the proper administrative procedures, and waited the requisite thirty days before filing

this motion. Id. The Government also acknowledges Mr. Lacayo has satisfied this requirement. R.

Doc. 439 at 1-2.


                                                 3
      Case 2:13-cr-00077-EEF-JVM Document 441 Filed 12/07/20 Page 4 of 9




             b. Extraordinary and Compelling Reasons

        Section 3582(c)(1)(A) provides that a district court may reduce the grant compassionate

release if

         (i) extraordinary and compelling reasons warrant such a reduction; or (ii) the
         defendant is at least 70 years of age, has served at least 30 years in prison, pursuant
         to a sentence imposed under section 3559(c), for the offense or offenses for which
         the defendant is currently imprisoned, and a determination has been made by the
         Director of the Bureau of Prisons that the defendant is not a danger to the safety
         of any other person or the community, as provided under section 3142(g); and that
         such a reduction is consistent with applicable policy statements issued by the
         Sentencing Commission. . . .

18 U.S.C.A. § 3582(c)(1)(A). Although the relevant policy statement has not yet been amended to

reflect the First Step Act of 2018, the policy statement remains instructive to the Court's

determination of whether extraordinary and compelling reasons warrant a sentence modification.

See United States v. Reed, 464 F. Supp. 3d 854, 860 (E.D. La. 2020) (Fallon, J.) (analyzing the

discrepancy between the Sentencing Commission’s policy statement and the First Step Act). In

relevant part, the policy statement explains that an extraordinary condition exists if the defendant

suffers from a terminal illness or another “serious physical or medical condition” that

“substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.” U.S.S.G. 1B1.13

cmt. 1(a).

        In cases where an inmate’s motion is premised on the ongoing global outbreak of COVID-

19, courts typically require an inmate to demonstrate “a particularized susceptibility to the disease”

and “a particularized risk of contracting the disease at his prison facility.” James, 2020 WL

3567835 (quoting United States v. Feiling, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020)

(collecting cases)). “General concerns about possible exposure to COVID-19 do not meet the

criteria for extraordinary and compelling reasons for a reduction in sentence set forth in the


                                                   4
      Case 2:13-cr-00077-EEF-JVM Document 441 Filed 12/07/20 Page 5 of 9




Sentencing Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13.23.”

United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1,

2020) (quoting United States v. Eberhart, No. 13-CR-00313-PJH-1, 2020 WL 1450745, at *2

(N.D. Cal. Mar. 25, 2020)). Indeed, if general concerns about COVID-19 constituted extraordinary

and compelling reasons, all incarcerated individuals would qualify for compassionate release.

       In this case, Mr. Lacayo has been diagnosed with diabetes and hypertension. R. Doc. 437-

1 at 2. Type II Diabetes Mellitus is identified by the CDC as an underlying condition that increases

an individual’s risk of severe illness related to COVID-19. See Conditions: High-Risk Conditions,

CDC     (December     1,   2020),    https://www.cdc.gov/coronavirus/2019-ncov/hcp/underlying-

conditions.html. Additionally, the CDC has recognized hypertension as a condition that might

increase the risk of illness from the virus that causes COVID-19. Id. Therefore, Mr. Lacayo has a

heightened risk of severe injury or death were he to contract COVID-19.

       This is troublesome because according to the BOP website, there are 302 confirmed active

cases of COVID-19 at FCI Beaumont Low. See COVID-19 Cases, FED. BUREAU OF PRISONS

(December 2, 2020), https://www.bop.gov/coronavirus/. In fact, Beaumont Low has the highest

number of active COVID-19 cases of all federal prisons in the country. While BOP has

implemented measures to ensure inmate safety, it is no question that the crowded nature of prisons

creates a substantial risk that the virus will spread among the inmate population. See Edmund L.

Andrews, Stanford Researchers Find COVID-19 Spreads Faster in American Jails than on Cruise

Ships, STANFORD NEWS (September 24, 2020), https://news.stanford.edu/2020/09/24/covid-19-

spread-american-prisons/ (“([P]risons and jails had become hot spots for the novel coronavirus

because there’s very little opportunity for social distancing – it’s common to have two or more




                                                 5
       Case 2:13-cr-00077-EEF-JVM Document 441 Filed 12/07/20 Page 6 of 9




people per cell – and sanitary conditions are comparatively low.”) 1 As recently as November 24,

2020, the unit had only 34 active cases, meaning that there was a 791% increase in positive cases

since then. See Scott Eslinger, Beaumont Low Security Fed Prison Has Most Active COVID-19

Cases,           12          NEWS             (December              3,          2020,           3:50           PM),

https://www.12newsnow.com/article/news/health/coronavirus/beaumont-low-security-fed-

prison-has-most-active-covid-19-cases-among-federal-prisons-after-recent-spike/502-2236816b-

090f-47b8-8566-63217dcd4ecb.

         On the other hand, these conditions do not currently impact Mr. Lacayo’s ability to provide

“self-care within the correctional facility” based on the evidence before the Court. Id.; see United

States v. Delco, No. 09-57, 2020 U.S. Dist. LEXIS 141331, at *4-5 (E.D. La. Aug. 7, 2020). The

medical records indicate that Mr. Lacayo is taking medications for his diabetes and blood pressure.

R. Doc. 439 at 5. Furthermore, the doctors at the facility who evaluated Mr. Lacayo’s conditions

found that his “illnesses are not life-threatening, nor has he higher morbidity/mortality, compared

to his peers.” R. Doc. 437-1 at 2. For these reasons, the doctor determined that Mr. Lacayo had

“no justifiable/qualifying criteria for RIS [reduction in sentence] consideration.” Id.

             a. Safety to Others and Community

         A defendant seeking compassionate release must also demonstrate that he “is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”2

U.S.S.G. 1B1.13. Mr. Lacayo has two federal narcotics convictions, both for heroin. R. Doc 439




         1
           A study by Stanford Engineering and Yale School of Medicine researchers found that extremely high
transmission rates within a correctional institution, with each infected person transmitting the disease to 8.44 other
people. This is 3.6 times faster than the Princess Cruise Ship and over 4 times faster Wuhan. Lisa B. Puglisi MD et al,
Estimation of COVID-19 basic reproduction ratio in a large urban jail in the United
Stateshttps://www.sciencedirect.com/science/article/pii/S1047279720303471?via%3Dihub.
         2
           Section 3142(g) requires the court to consider certain factors, including the nature and circumstances of
the charged offense, the history and characteristics of the defendant, and the nature of seriousness of the danger to a
person or the community at large posed by petitioner’s release. 18 U.S.C. § 3142(g).
                                                          6
      Case 2:13-cr-00077-EEF-JVM Document 441 Filed 12/07/20 Page 7 of 9




at 7. Notably, the instant offense occurred while the defendant was on supervised release for the

first conviction. R. Doc. 437 at 3. This factor weighs heavily in favor of finding that Mr. Lacayo

would be a danger to the safety of the community once released. The Court commends Mr.

Lacayo’s participation in rehabilitative programs; however, at this juncture, the Court remains

concerned that Mr. Lacayo’s early release poses a risk to society.

           b. Section 3553(a) Factors

       Finally, the Court must be satisfied that Mr. Lacayo’s release is supported by the factors

set forth in 18 U.S.C. § 3553(a). Under Section 3553(a), court must consider factors such as the

nature and circumstances of the offense, the history and characteristics of the defendant, the need

for the sentence, and the variety of sentences available.

       For the reasons discussed above, two factors support Mr. Lacayo’s early release from FCI

Beaumont in light of the ongoing COVID-19 pandemic: the “history and characteristics of the

defendant,” and “the need to provide the defendant with needed . . . medical care.” 18 U.S.C. §

3553(a). Nevertheless, these factors are outweighed by considerations of “the nature and

circumstances of the offense” and “the need for the sentence imposed to reflect the seriousness of

the offense, to promote respect for the law . . . to provide just punishment for the offense . . . to

afford adequate deterrence to criminal conduct," and "to protect the public from further crimes of

the defendant.” Mr. Lacayo, scheduled to be released on February 24, 2030, has served about sixty-

eight months of a 238 months’ imprisonment. R. Docs. 437 at 2; 439 at 1. As such, he has not yet

served 50% of his sentence. R. Docs. 439 at 1; 437-1 at 4. Mr. Lacayo’s early release would create

a sentencing disparity between him and others with similar convictions, which Section 3553(a)

seeks to prevent. See 18 U.S.C. § 3553(a)(6). This distinguishes Mr. Lacayo from other instances

in which the Court has ordered the BOP to approve compassionate release for defendants who

have completed the majority of their sentences. Further, as discussed above, Mr. Lacayo’s pattern
                                                 7
       Case 2:13-cr-00077-EEF-JVM Document 441 Filed 12/07/20 Page 8 of 9




of dangerous conduct exposes the community to a serious risk, given that he continued narcotics

trafficking while on supervised release. R. Doc. 439 at 8.

    IV. CONCLUSION

        Current active COVID-19 cases in Beaumont Low make up more than 18% of the total

population. 3 The facility has experienced a huge increase in positive cases over the past weeks,

which calls into question the facility’s ability to control the spread of the virus. The Court is also

cognizant that a high-risk inmate who contracts the virus while in prison will likely face challenges

in caring for himself, even if such challenges are not present at this time.

        Accordingly, the Court suggests that BOP transfer Mr. Lacayo to a facility with a lower

rate of COVID-19. The Court also urges BOP to take advantage of its expanded authority to

transfer additional defendants to home confinement through the CARES Act, as FCI Beaumont is

experiencing significant levels of infection. See United States v. Engleson, No. 13-CR-340-3

(RJS), 2020 WL 1821797, at *1 (S.D.N.Y. Apr. 10, 2020) (recognizing that the “ultimate decision

of whether to release an inmate to home confinement rests with the BOP”). As Attorney General

Barr underscored, this is one of BOP’s most important tools to keep inmates safe and to protect

vulnerable inmates. See William Barr, Memorandum for Director of Bureau [of] Prisons, BOP

(Mar. 26, 2020), https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement.pdf and

William Barr, Memorandum for Director of Bureau of Prisons, BOP (Apr. 3, 2020),

https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement_april3.pdf.

        Ultimately, while the Court expresses concern regarding the conditions in Beaumont Low

Facility, the § 3553(a) factors weigh against Mr. Lacayo’s release. See United States v. Butler,



        3
          Scott Eslinger, Beaumont Low Security Fed Prison Has Most Active COVID-19 Cases, 12 NEWS
(December 3, 2020, 3:50 PM), https://www.12newsnow.com/article/news/health/coronavirus/beaumont-low-
security-fed-prison-has-most-active-covid-19-cases-among-federal-prisons-after-recent-spike/502-2236816b-090f-
47b8-8566-63217dcd4ecb.
                                                      8
      Case 2:13-cr-00077-EEF-JVM Document 441 Filed 12/07/20 Page 9 of 9




2020 U.S. Dist. LEXIS 61021, at *6 (S.D.N.Y. Apr. 7, 2020) (weighing defendant’s criminal

history and threat to the community if released and defendant’s limited serving of his sentence

over defendant’s risk of serious illness related to COVID-19 due to his asthma and heart condition).

   Considering the foregoing,

       Mr. Lacayo’s second Motion for Compassionate Release, R. Doc. 437, is DENIED.

       New Orleans, Louisiana this 7th day of December, 2020.



                                                                 _________________
                                                                    Eldon E. Fallon
                                                               United States District Judge




                                                 9
